 SERVICE ROOFING COServiceRoofing CompanyandRoofers Local No.220, United Slate, Tile and Composition Roofers,Damp and Waterproof Workers'Association,AFL-CIO. Case 21-CA-7924-2October 25, 1968DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDZAGORIAOn July 31, 1968, Trial Examiner Melvin Pollackissued his Decision in this proceeding, finding thatRespondent had engaged in and was engaging incertain unfair labor practices, and recommending thatitcease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter,Respondent filed ex-ceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-mem-ber panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicialerrorwas committed. The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Service Roofing Company,LosAngeles,California, its officers, agents, suc-cessors, and assigns, shall take the action set forth intheTrialExaminer'sRecommendedOrder.1Without relying,as did the Trial Examiner, upon the businessenterprisesof Coast Roof Company,we nonetheless assert jurisdictionherein,as the recordclearly showsthat the Association's enterprisessatisfy our jurisdictional standards The complaint herein alleges, andRespondent'sanswer admits,that the Association annually receivesgoods and/or services valued in excess of $50,000 that originate outsidethe State of California.2We agree with the Trial Examiner that there were no "unusualcircumstances"in this case to excuse Respondent's untimely attempt towithdraw from the Association Cf. the Board'sSupplemental DecisioninSpun-Jee Corp.,171 NLRB No. 64.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE321MELVIN POLLACK, Trial Examiner- This case was heardbeforeme at Los Angeles, California, on May 24, 1968,pursuant to a charge filed on January 26, 1968, an amendedcharge filed on April 8, 1968, and a complaint issued on March14 and amended on April 10, 1968. The complaint alleges thatRespondent, in violation of Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended, has refused to signand abide by the terms of a collective-bargaining agreemententered into on October 18, 1967, by the Charging Party andRoofing Contractors' Association of Orange County, Inc.,hereincalled theAssociation.The General Counsel andRespondent presented oral argument at the hearing and havealso filed briefs.Upon the entire record, and my observation of thewitnesses, I make the followingFINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, a California corporation, is engaged at Fuller-ton, California, in the business of roofing residential, com-mercial, and industrial buildings The complaint is based on theview that Respondent at all material times has been and is amember of the Association for purposes of collective bar-gaining.Hence, for jurisdictional purposes, it is sufficient toestablish that any member of the Associationis engaged incommerce within the meaning of the Act.Plumbers & PipeFitters Local Union 214,131 NLRB 942, 943, fn. 1, 950CoastRoof Company, a member of the Association, per-formed roofing services valued at over $400,000 for a GeneralDynamics plant at Pomona, California, during the periodNovember 1967-May 1968.' The parties stipulated that theannual interstate purchases and sales of the General Dynamicsplant each exceed $50,000. I find that Respondent is engagedin commerce within the meaning of Section 2(6) and (7) of theAct.Siemons Mailing Service,122 NLRB 81, 85.IITHE LABOR ORGANIZATION INVOLVEDRoofers Local No. 220, United Slate, Tile and CompositionRoofers, Damp and Waterproof Workers' Association, AFL-CIO, herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of EventsThe Association executed a collective-bargaining agreementwith Roofers Locals 36 and 72, effective August 15, 1963, toAugust 15, 1967. The Union was chartered by the RoofersIAlthoughthis commercedata for the6months preceding thehearing covers a penod subsequent to the commission of the allegedunfair labor practices, there is no contention that it is not representativeof Coast Roof'soperations ibis therefore properly considered forjurisdictional purposes.CfMontex Drilling Company,122 NLRB 139,Glenn Koennecke,d/b/a Sunset Lumber Products,113 NLRB 1172, in1, see alsoAroostook Federation of Farmers,114 NLRB 538, 539.173 NLRB No 44 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion in November 1965 and established a hiring hall onJanuary 2, 1966, which was thereafter used by Associationmembers to get men. By letter dated February 27, 1967,2 theUnion notified the Association that it wished to opennegotiationson a new contract and listed the members of itsnegotiatingcommittee. The Association replied on March 9that it would be glad to startnegotiationsafterApril 1 andnamed the members ofits bargainingcommittee On March 15,theAssociation submitted to the Union a list of the con-tractors it represented, including Respondent.The negotiatorsmet on June 8 3 The next day, Re-spondent's president, Hugh Warden, sent the following letterto the AssociationNegotiations are presently being conducted between theAssociation and Local 220 of the Roofers UnionAs a member of the Association, we recognize the Associa-tion as a bargaining agent for this Company However, wereserve the rights tosigning theproposed new contractupon its determinationHence, we do not empower theRoofers Association to act on our behalf for signing anynew contract with the Labor UnionThe letter was not brought to the attention of the Union.Respondent at this time had been a member of the Associationfor at least 10 years. The Association's bylaws contain aprovision that a labor contract negotiated by its LaborCommittee "shall be binding upon the Regular Members ofthis Association separately and collectively."Negotiations between the Union and the Association brokedown sometime after a meeting on June 15, but were resumedpursuant to an Association letter dated July 18 4 Respondent'spresident, Hugh Warden, testified that he attendeda negotia-ting sessionin late July after bargaining was resumed andstated that he "wasn't interestedin signmgany union contractand ... definitely wouldn't sign one with the RIT [RoofingIndustry Trust] in it." On August 29, Marvin Wardens sent thefollowing letter to the AssociationAs we have decided to become a non-Union shop, we arenotifying the Association that we are dropping from theirmembership effectively immediately.We would also appreciate refund of our $400 group bonddeposit upon the expiration of the 60 or 90 day waitingperiod.Thank you for your help in past endeavors.This letter was not brought to the attention of the Union.In late September, William Nuttall, the Union'sBusinessRepresentative, requestedHugh Warden to sign a 90-dayinterim agreementwhich continued the terms of the expired1963 contract, included economicchanges agreedupon duringthe currentnegotiations, and provided that the employer would"immediately execute" the collective-bargaining agreement"finally negotiated" between the Union and "the representa-tives of the various employers in the roofing industry." Wardensaid he wasgoing non-union and refused tosign the interimagreement.62 All dates hereafter are in 1967unless otherwise noted.3 Respondent's vice president,Wesley Warden,attended this meetingand all succeeding meetingsAlthough not a formal member of theAssociation'sbargaining team, he sat at the negotiating table andparticipated in the negotiations.4 The resumednegotiationswere between the Association, theUnion Roofing Contractors Association of Los Angeles, and Locals 36,72 and the Union.The negotiators reached agreement on and signed a newmaster labor agreement on October 18, 1967 7 The Union didnot present the new agreement to Respondent for signature.B. Analysis and ConclusionsSection 8(d) of the Act expressly defines the duty "tobargain collectively" to include "the execution of a writtencontract incorporating any agreement reached if requested by[theother]party." See also,H.J.HeinzCompany v.N.L R B ,311 U.S 514, 526 This same requirement applies toamultiemployer agreement reached with a union by anauthorized representative of the employer, acting on hisbehalf.NLR.B v. Sheridan Creations, Inc.,357 F.2d 245,247 (C.A. 2), cert denied 385 U S. 1005,N.L R.B. v JeffriesBanknote Company,281 F.2d 893, 896 (C.A. 9). Where theemployer attempts to withdraw from the multiemployer unitbefore such agreement is reached, his bargaining obligationdepends on a determination whether the attempted withdrawalwas timely. And absent unusual circumstances, an attemptedwithdrawal following the commencement of negotiations on amultiemployer basis is not timely.See NL R B v. Spun-JeeCorporation,385 F.2d 379, 381-382 (C A2), Retail Asso-ciates, Inc, 120 NLRB 388, 395.The record shows that Respondent was represented forbargaining in a multiemployer unit by the Association whennegotiations began on June 8, 1967, that it did not submit itsresignation from membership in the Association until August29, and that the Company has neither signed nor abided by theterms and conditions of the October 18 master labor agree-ment between the Union and the Association. Respondentcontends, however, that no violation may be found under theauthorities cited above because (1) The October 18 agreementwas never submitted to Respondent for signature, (2) Re-spondent's letter of June 9 to the Association was a timelywithdrawal from the multiemployer unit; and (3) the Unionhas acquiesced in Respondent's withdrawal from the multi-employer baigaining unit.1.Respondent argues that it never refused to "sign andabide" by the October 18 contract as charged in the complaintbecause the Union never submitted it to the Respondent forsignature. The record shows, however, that President HughWarden declared at a meeting after negotiations resumed inlate July that he was not interested in signing any unioncontract, that Respondent advised the Association on August29 that it was dropping its membership because "we havedecided to become a non-Union shop," and that Hugh WardentoldBusinessRepresentativeNuttall in September that hewould not sign an interim agreement providing for acceptanceof a new contract negotiated by the Union and Associationbecause he was going non-union. I find in these circumstances,as such action would have been an "exercise in futility," thatthe Union was not obliged to seek Respondent's signature tothe October 18 contract.The John J Corbett Press, Inc, 1635Marvin and Wesley Warden are Hugh Warden's sons6 Nuttall testified that negotiations were still being conducted "insome respects" when he submitted the interim agreement to Warden. Inview of this testimony,Ifind, contrary to the contention of the GeneralCounsel, that Nuttall requested Warden to sign the interim contractbefore all the terms of a new agreement had been settled.7 Wesley Warden was present when the Association'smembers metto vote on the new contract. He did not vote. SERVICE ROOFING CO.NLRB No. 26. I find, rather, since Respondent's attemptedwithdrawal from the multiemployer bargaining unit wasineffective (see discussion below), that it was incumbent uponRespondent to take steps to sign any agreement reached.Idem.2.Respondent contends that its letter of June 9, 1967, tothe Association, revoking the power of the Association "to acton our behalf for signing any new contract with the LaborUnion," was a timely withdrawal from the multiemployerbargaining unit, although negotiations had started the daybefore, because the negotiations thereafter "broke down."Respondent, however, also stated in the letter that "As amember of the Association, we recognize the Association as abargaining agent for this Company." The net import of theletter, therefore, was to the effect that Respondent reservedthe right to withdraw from the multiemployer bargaining unitif itwas not satisfied with the terms of a new contractnegotiated with the Union. I find that the June 9 letter wasnot an unequivocal withdrawal by Respondent from theexisting multiemployer bargaining unit.8Anderson LithographCompany, Inc.,124 NLRB 920, enfd.sub nom. N.L.R.B vJeffries Banknote Company,281 F.2d 893 (C.A. 9).3.Respondent cites the following circumstances in supportof its contention that the Union acquiesced in Respondent'swithdrawal from the Association and in its refusal to sign theOctober 18 agreement: The June 9 letter to the Associationreserving the right to refuse to sign a contract negotiated withtheUnion; the Union's failure to "react to or object to"President Hugh Warden's statement late in July that he was notinterestedin signingany union contract; the August 29 letterofwithdrawal from membership in the Association; theUnion's failure to "react to or object to" Respondent's refusalin September to sign an interim agreement; the Union's failureto ask Respondent to sign the master labor agreement when itwas finally negotiated, and the Union's delay in filing unfairlabor practice charges against Respondent.Respondent did not send a copy of the June 9 letter to theUnion and the Association did not advise the Union of theletter.The Union therefore first became aware that Respond-entmight refuse to sign a contract negotiated with theAssociationwhen President Hugh Warden declared at anegotiating session late in July that he was not interested insigning any contract with the Union. Respondent, however,was still a member of the Association and its vice president,WesleyWarden, continued to attend and participate incontract negotiations. Respondent did not send a formal letterof resignation to the Association until August 29. It did notsend a copy of the resignation letter to the Union and theAssociation did not advise the Union of the resignation letter.The Union, meanwhile, took no action inconsistent withRespondent'sstatusasamember of the multiemployerbargaining unit and, after the 1963 contract expired on August15, asked the members of the Association, including Respond-ent, to sign an interim agreement. After President HughWarden toldBusinessRepresentative Nuttall in September that8 In view of this finding, it is unnecessary to determine whether theJune 9 letter to the Association was "timely"or constituted"adequatewritten notice"underRetail Associates,Inc.,120 NLRB 388, 395. Inote, however, that the letter was not brought to the attention of theUnion and that the record indicates a temporary cessation of negotia-tions between the Association and the UnionbeforeJuly 18 rather thanan "impasse." Cf.The John J. Corbett Press,Inc., supra.323Respondent was going non-union and would not sign theinterim agreement, the Union made no effort to enter intoseparate negotiations with Respondent.9 I attach no signifi-cance to the Union's failure to submit the October 18 masterlabor agreement to Respondent for signature, for, as foundabove, such action would have been futile. While the Unionwaited severalmonths before filing unfair labor practicecharges with the Board, the charges were nevertheless timelyfiled under Section 10(b) of the Act.10 I find under all thecircumstances that the Union did not acquiesce in Respond-ent's attempted withdrawal from the multiemployer bargainingunit,or in Respondent's refusal to sign the agreementnegotiated with the AssociationOn the basis of the foregoing, I find that a multiemployerunit consisting of the non-supervisory roofing employees ofthemembers of the Association, including Respondent, isappropriate for collective bargaining purposes I further findthat the Union was at all material times and still is theexclusive statutory bargaining representative of the unitemployees. Accordingly, I find and conclude that Respondent,by its failure to sign and abide by the October 18, 1967 masterlabor agreement between the Union and the Association, hasrefused to bargain collectively in violation of Sections 8(a)(5)and 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.By its failure to sign and abide by the October 18, 1967,master labor agreement negotiated between the Union and theAssociation, Respondent has engaged in unfair labor practiceswithin the meaning of Sections 8(a)(5) and 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYThe order I recommend the Boardissue, as setforth below,requiresRespondent to cease and desist from further suchviolations.However, I do not consider that those engaged inare of such a character as to warrant a broad injunctiveprovision under Section 8(a)(1) of the Act.As affirmative action to remedy Respondent's unfair laborpractices on lines necessary to effectuate the Act's policies, theorder I recommend requires Respondent forthwith to sign theagreement entered into between the Union and the Associa-tion, dated October 18, 1967, to give retroactive effect to theterms and conditions of that agreement, and to make whole itsemployees for any loss of wages or other employment benefitsthey may have sufferedas a resultof Respondent's failure orrefusal to sign that agreement. Backpay, if any, shall be9Respondent'sreliance in its brief upon C &M ConstructionCompany,147 NLRB 843, andPublicity Engravers, Incorporated,161NLRB 221, is misplaced.Unlike the Union, the labor organizationsinvolved in those cases sought to obtain a separate contract from anemployer whose withdrawal from a multiemployer unit was untimely.10 Section 10(b) provides in pertinent part that"no complaint shallissue based upon any unfair labor practice occurring more than sixmonths prior to the filing of the charge." 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomputed, and shall bear interest in accordance with F. WWoolworth Company,90 NLRB 289, and IsisPlumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings and conclusions and upon theentire record in the case, I recommend that the Board issue,pursuant to Section 10(c) of the Act, the followingORDERRespondent, Service Roofing Company, Fullerton, Cah-fornra, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Failing or refusing to sign and abide by the contractdated October 18, 1967, between Union Roofing Contractors'Association,RoofingContractorsAssociation of OrangeCounty, Inc., and Locals 36, 72, and 220 of the United Slate,Tile and Composition Roofers, Damp and Waterproof Workers'Association, AFL-CIO.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the right toself-organization, to join or assist Local 220 or any other labororganization, to bargain collectively through representatives oftheir own choosing and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization, as authorized inSection8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Forthwith sign the contract described in paragraph 1(a)of this Order.(b)Upon execution of the foregoing contract, give retro-active effect to the terms and conditions thereof, including butnot limited to the provisions relating to wages and otheremployment benefits, and, in the manner set forth in thesection of this Decision and Order entitled "The Remedy,"make whole its employees for any losses they may havesuffered by reason of Respondent's failure or refusal to signthe contract.(c) Preserve and, upon request, make available to the Boardand its agents, for examination and copying, all payrollrecords, social security payment records, timecards,personnelrecords and reports, and all other records necessary todetermine the amount due as backpay and other benefits foremployees.(d) Post at its place ofbusinessin Fullerton, California,copies of the notice attached hereto and marked "Appen-dixs11 Copies of said notice, on forms provided by theRegional Director for Region 21, shall, after being signed byRespondent's representatives,be posted by the Respondentimmediately upon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, wherenotices to employees are customarily posted. Reasonable stepsshallbe taken to insure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify theRegionalDirector for Region 21, in writing,within 20 days from the date of the receipt of this Decision,what steps have been taken to comply herewith.121 r In the event that this Recommended Order be adopted by theBoard, the words"a Decision and Order"shall be substituted for thewords "the Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board'sOrder be enforced by a decree of aUnited States Court of Appeals,the words"a Decree of the UnitedStates Court of Appeals Enforcing an Order"shall be substituted for thewords "a Decision and Order."12 In the event that this RecommendedOrder be adopted by theBoard, this provision shall be modified to read:"Notify said RegionalDirector,inwriting, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that-WE WILL forthwith sign the contract dated October 18,1967, between Union Roofing Contractors' Association,Roofing Contractors Association of Orange County, Inc.,and Locals 36, 72, and 220 of the United Slate, Tile andCompositionRoofers,Damp and Waterproof Workers'Association, AFL-CIO.WE WILL give retroactive effect to the terms and condi-tions of said contract, including but not limited to theprovisions relating to wages and other employment benefits,and we shall make whole our employees for any losses theymay have suffered by reason of our refusal to sign the saidcontract.WE WILL NOT continue to refuse to sign the said contractor in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the right toself-organization, to form labor organizations, to join orassist the above-named or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.SERVICEROOFING COMPANY(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any othermaterial.If employees have any question concerning this Notice orcompliance with its provisions, they may communicate direct-lywith the Board'sRegionalOffice,EasternColumbiaBuilding, 849 South Broadway, Los Angeles, California 90014,Telephone 688-5200.